NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-24 directed to an energy control system and an energy demand management system non-elected without traverse.  Accordingly, claims 1-24 have been cancelled.
	Allowable Subject Matter
Claims 25-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a nanowire paint comprising: a paint base having conductive silver nanowire elements dispersed therein such that the nanowires have a length at least 500 times greater than their thickness and account for less than about 10% by weight of the nanowire paint; and a surfactant in the amount less than 500 ppm; wherein the silver nanowire paint has a dry mil thickness of at least about 0.5 mils; and wherein said nanowire elements have a spacing from each other in a range of from 200 nm to 1000 nm.
Applicant has amended claim 25 with the allowable subject matter of claim 29, and Allemand reference, used in the Final Office action does not anticipate or render obvious the amended claim 25. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731